cafe PRS

!
'
;
'

en

lak,
|

ECTIONS A-J MU SF BE COMPLETED IN FULL PRINT IN CAPITAL LETTERS — USE BLACK OR BLUE |

Po

¥

AEA DOE POOS AIF TIE PIGAFEAIDAP ARINTGEO GOR ARHCT IDB SSIN DE VET

 

—_ 7 NOTICE OF TRANSFER AND
RELEASE OF LIABILITY

 

od of 1

MAIL THIS PORTION TO DMV-OR-FILE ONLINE AT dmv.ca.gov

A NEW OWNER'S LAST we ai (OR) COMPANY NAME FAST

PILL) ii LETT TELE LL TLL

HL ONE WW TT 3 r ie APT NUMBER C. ODO Te A READING (NO Te NTHS)

 

 

 

[i (1011 LEEIELiL TLE i thy titi trt

 

na TD (1), va

ZIP CO! E_ DATE OF SALE OR LEASE HE TURN

 

CRETE Td

LE rt Ts Ty “7 *E (OF) COMPANY NA G SEVLLNG PRIGE INO CENTS)
oT WHOLE
DOLLARS

LLEA'S OR LESSEE'S ae a5 APT NUMBER 1 SELLERS ORLESSEE'S SIGNATURE

city

PILEIT. LLL Gd CLI 2]

 

PPPPPE | IEEE LL

STATE ZIP CODE

VEHICLE ID NUMBER YR MODFL MAKE PLATE. NUMBER

LFMUKLJTLHEAS4Y 402 cO1L? FORD

REG S3B4 (REV 10 7017)

anh

es
a iy
AG
Es
Ee
Pd
co)
Hida
(i es
a
9
at
oO
faa
o
Lad
o
ee a
eed
Rave
= 8
=
c
my
-
9
FJ
fia
,<t
peat)
fs)
om
=
(=)
3
i
=
a
o
>
wo

at
i

SMe Hee ce

ene

Ar ae ee

a

aioe,

SEE

ee a

‘acuiao3g74s— CERTIFICATE OF TITLE sexscnzon

STTtaatie eG

poses

 

 

 

AUTOMOB { LE vn .
VEHIGUE’ iD numa MODEL MAKE PLATE NUMBER

DFHUKLITUNEASU ADA nen 2017 FORD BCADHGL

REGISTRATION
BODY TYPE MODEL AX weanT FUEL TRANSFER DATE FEES PAID EXPIRATION DATE

UT G NONE 01/02/2014

YR AST
5OLD CLASS "A MQ EQUIPMT/TRUST NUMBER ISSUE DATE

2017 @& fia ZzP 03/07/18
MOTOAGYCLE ENGINE AUMBER ODOMETER DATE ODOMETER READING =
12/30/2017 191 MI
REGISTERED OWNERS) ACTUAL MILEAGE
CAB WEST LLC LSR
NATL RIFLE ASSN LSE
11250 WAPLES MILL RD
FAIRFAX
VA 22030

 

#

i
| certity (or declare) under panalty of perjury under the laws of the State of California that THE SIGNATURE(S} BELOW RELEASES
INTEREST IN THE VEHICLE.

la x
“DATE SIGNATURE OF REGIGTEHED OWNER

1b X

“DATE IQANATURE OF H D

 

Federal and State law requires that you staté the mileage upon transfer of ownership: Palas fo complate or SraaNG s a.
false statament may resul! in fines and/or imprisonment.

 

The odomoter now reads bolt, tej | {no tenths}, miles and to the best of my knowledge reflects the actual
mileage unlesa-one of the following Statements is checked. Miteage is VOID if altered or erased.

WARNING Q Odomater reading is net the actual mileage. {_] Mileage axcecds the odomater mechanical limita.

 

t cortity (or declare). under penalty of perjury under the laws of the State of California that the foregoing is trua and corract.
OaTée ‘ TRAMSFFROREELLER SHAMATUAELS) DATE TRANS ERE EBUYER SHGHATUAEIS

x X

 

 

 

PRINTED NAME OF S£LLER OF AGENT SXGNING FOR 4 COMPANY PAINTED KARA OF BUYER-OR AGENT SIGNING FOR A GOMAPANY

 

 

IMPORTANT READ CAREFULLY
Any change of Lianholder (holder of security Interest) must ba reported to tha Deparment of Motor Vehictes within
10 days.
LIENHOLDER) i
2, x
HTD LSG LLC Signatura releases Interest in vehicle. {Company
PO BX 105704 names must be countarsigned)

ATLANTA Reiease Date
Ai79680042 &

Oe4 Se eal

oN ere

ib Moire soa
Tears 1 ace,
FO newTitle OR ee fe

seid Cees =

os
OWT:

eee eee

a Se a 7 WSS rk
fi Rt Wg Ol Rene ne i qa
~0 ON 2
Fy nei = ana
é iso: Soy
ei Bia he eee

Swe wes meas ola ees mem (e)s| MYVAHSLYM YV3E LNOHLIM GIOA

BCADYNYI =

=)

i

 

ni
